Citation Nr: 1814272	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than January 13, 2011 for a total rating based on individual unemployability due to service connected disabilities (TDIU) on an extraschedular basis. 

2.  Entitlement to an effective date earlier than January 13, 2011 for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38 of the United States Code. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The September 2016 rating decision granted entitlement to TDIU and eligibility to DEA from April 4, 2013.  The Veteran appealed the effective date of that award.  

In July 2017, the Board remanded the Veteran's claims for further development.  When the claims were returned in November 2017, the Board granted effective dates of January 13, 2011 for entitlement to both TDIU and eligibility to DEA.  The issues of entitlement to an effective date for TDIU prior to January 13, 2011 on an extraschedular basis and entitlement to an effective date prior to January 13, 2011 for eligibility for DEA were remanded for additional development.  These matters have now been returned to the Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for consideration of TDIU on a schedular basis prior to January 13, 2011.

2.  The Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of August 26, 2008.

3.  Prior to August 26, 2008, the Veteran's only three service connected disabilities were a back disability, hearing loss, and tinnitus, and they did not preclude him from securing or following a substantially gainful occupation.  

4.  The Veteran is entitled to a permanent and a total service-connected disability rating based on individual unemployability since August 26, 2008.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU on an extraschedular basis are met since August 26, 2008; the criteria for an effective date prior to August 26, 2008 have not been met.  38 U.S.C. §§ 1155, 5110(a) (2012); 38 C.F.R. §§ 3.400 (o), 4.16 (2017).

2.  The criteria for entitlement to an effective date of August 26, 2008, for basic eligibility for DEA benefits under Chapter 35, Title 38 of the United States Code, are met; the criteria for an effective date prior to August 26, 2008 have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's appeal regarding his TDIU and DEA eligibility arises from his dispute with the effective date assigned for the award of such benefits.  This is a downstream element of the award.  He was notified of how to establish entitlement to a TDIU and a particular effective date in an April 2013 letter prior to the award of the TDIU and DEA.  There is no allegation of prejudice, and no further notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

VA medical opinions were obtained in April 2013 and May 2016 and the examination reports are of record.  

The purpose of the Board's July 2017 remand was to obtain records of the Veteran's treatment at the Warwick Vet Center since January 2011.  There has been substantial compliance with this remand as Warwick Vet Center records, dated to July 2017, were obtained.  The November 2017 remand was to afford VA's Director of Compensation Service to consider the Veteran's claim for TDIU on an extraschedular basis.  This has been completed.  

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

The Board finds the duties to notify and assist have been met.

TDIU

In his April 2013 TDIU claim, the Veteran reported that he last worked full time in 1984 and was unable to work due to his PTSD, back, and hearing disabilities.  His attorney contends that February 1986 is the proper effective date for the grant of the TDIU.

The effective date for an award of an increased rating (including a TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The AOJ assigned an effective date of April 4, 2013 for the Veteran's TDIU.  This was based on findings that his claim for a TDIU (via a claim from his representative for an "increased rating based on individual unemployability") was received on that date, together with 2016 VA examiners' opinions, and evidence that the Veteran was totally disabled and unable to work due to service-connected disabilities.  

However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the underlying disability claim as an attempt to obtain an appropriate initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the record shows that a February 2013 rating decision granted service connection for the Veteran's back disability that was assigned an initial 10 percent rating from August 29, 2007.  The Veteran's TDIU claim was received on April 4, 2013.  Additionally, in January 2014, the Veteran initiated an appeal of the spine rating, which was timely perfected in October 2014.

A TDIU claim is treated as a claim for increased compensation including, here, a higher initial rating for the Veteran's back disability.  See Hurd and Rice, supra.  Pursuant to Rice, and in light of the facts set forth above, the "date of claim" for the purpose of the Veteran's request for an earlier effective date for TDIU is, therefore not April 4, 2013, but August 29, 2007, the date of receipt of the Veteran's original claim of service connection for his back disability.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16 (b).

The record shows that service connection is in effect for PTSD, evaluated as 50 percent disabling from August 26, 2008, the back disability, evaluated as 10 percent disabling from August 29, 2007, and 20 percent disabling from April 4, 2013; tinnitus, evaluated as 10 percent disabling from August 29, 2007; and radiculopathy of the left lower extremity sciatic and femoral nerves, each evaluated as 10 percent disabling from January 13, 2011.  The Veteran's bilateral hearing loss was assigned a non-compensable disability evaluation.  Thus, his combined disability rating was 70 percent from January 13, 2011 and he met the schedular criteria for a TDIU, see 38 C.F.R. § 4.16 (a).  The schedular criteria for a TDIU were not met prior to January 13, 2011.  

In the November 2017 decision, the Board determined that the day the schedular criteria were met, January 13, 2011, was the appropriate effective date for TDIU.  The key evidence relied on to reach this determination was a November 2016 opinion by E.J.C., M.A., CDMS, a private vocational consultant.  

In the remand portion of the November 2017 decision, the Board noted that there was evidence of unemployability prior to January 13, 2011.  It further noted that the Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first refer the claim to the VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In December 2017, the Director determined that entitlement to TDIU for the period prior to January 13, 2011 was not established.  12/19/2017 Miscellaneous C&P Correspondence, p. 1.  As the Director's review is complete, the Board may now consider entitlement to TDIU on an extraschedular basis.  

The central inquiry is whether the Veteran's service-connected disabilities render him unemployable. In this regard, the question is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529(1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

As in the November 2017 decision, the November 2016 opinion from the private vocational consultant is highly probative.  This examiner reported that he reviewed the Veteran's records and interviewed him by telephone.  Mr. E.C. opined that the Veteran's service-connected conditions at least as likely as not resulted in his inability to secure and follow a substantially gainful occupation since leaving the work force in February 1986.  The Veteran's career ended when he retired as a dispatcher.  Mr. E.C. stated that "[e]ven though this was a sit down position [the Veteran] was having difficulty being in any one position very long, including sitting, and was frequently leaving his work station to walk and relieve the pain in his back and leg.  He was also having increased difficulty dealing with people, getting easily frustrated with callers, and preferring not to interact, which made performing his job duties problematic."  It was noted that the stress of a work environment could exacerbate the Veteran's anger and irritability caused by his service-connected PTSD.  12/29/2016 Third Party Correspondence, pp. 3, 7.  

Other relevant evidence includes the Veteran's medical records for the period prior to January 2011.  These date from 2003 and include Vet Center records which show that the Veteran participated in group therapy for PTSD that began in approximately April 2008 and continued through at least 2011.  However, these records include very little information regarding the effects of PTSD or other disabilities on employability, other than to note that the Veteran was retired.  

VA treatment records dated January 2011 note that the Veteran was retired from his job as a dispatcher.  He had retired in 1986.  The cause of his retirement was repeatedly due to eligibility by age or duration of work.  6/27/2011 Capri, p. 23.  

Private treatment records from this period have also been reviewed, but these are concerned for the most part with non-service connected disabilities, and also fail to address the effects of service connected disabilities on employability.  

In a November 2017 affidavit, the Veteran states that he stopped working in 1986 "due to my PTSD and back condition."  11/30/2017 Agent Fee Agreement, pp. 3-4. 

The Board finds that the evidence supports entitlement to TDIU on an extraschedular basis from August 26, 2008.  The only evidence that addresses the combined effects of the Veteran's service connected disabilities on his employability is the November 2016 opinion from the private vocational consultant.  His summary clearly indicates that the Veteran's PTSD and his physical disabilities combined to render him unable to obtain and maintain gainful employment from 1986.  There is no recent opinion to the contrary and little evidence from the period in question to show otherwise.  While the examiner opines that the Veteran is unemployable from 1986, service connection for PTSD was not established until August 26, 2008.  Given that the vocational consultant's summary stresses the combined effects of the Veteran's physical and mental disabilities on his employability, the Board finds that the criteria for TDIU on an extraschedular basis are met as of August 26, 2008.  38 U.S.C. § 5110 (a); 38 C.F.R. §§ 3.400, 4.16(b).  

The Board has considered entitlement to TDIU on an extraschedular basis prior to August 26, 2008.  First, it must be noted that in spite of the November 2016 opinion that the Veteran has been unemployable since 1986, service connection has not been established for any disability prior to August 29, 2007, which is when service connection for the Veteran's low back disability, hearing loss and tinnitus became effective.  As an award of TDIU is based solely on the effects of service connected disabilities, entitlement to TDIU prior to August 29, 2007 is naturally precluded.  See 38 C.F.R. § 4.16.  

The Board has also considered entitlement to TDIU on an extraschedular basis for the period from August 29, 200 to August 25, 2008, but finds that the Veteran was not precluded from obtaining or maintaining gainful employment due to his service connected disabilities during this period.  

The Veteran's only three service connected disabilities during this period were his low back disability, his tinnitus, and his hearing loss.  The back and the tinnitus were each evaluated as 10 percent disabling, and the hearing loss was not compensable.  There was a combined rating of 20 percent disabling.  Only the effects of these three disabilities may be considered in determining entitlement to TDIU prior to August 26, 2008.  

The earliest evidence to discuss the impact of the Veteran's tinnitus is a March 2009 VA audiology examination.  This states that the Veteran's chief complaint was a humming sound at night with occasional pain.  It was worse when lying down.  The Veteran also reported the need for repetitions in conversation and on the phone.  The impact on occupational activities was difficulty with hearing.  3/18/2009 VA Examination, pp. 1, 3.  

At a February 2010 VA audiology examination, the Veteran described his tinnitus as a buzzing noise in both ears that occurred three to four times a week and lasted for a few hours.  It seemed to be worse if it occurred at night.  2/17/2010 VA Examination, p. 2.  

A February 2011 VA examination of the Veteran's back disability states that it would have no effects on his usual occupation.  Heavy lifting would be precluded.  4/19/2014 Capri, p. 69. 

An April 2013 VA examination of the back found that the Veteran would be precluded from physical employment.  However, it also found that he was able to sit and perform sedentary tasks, which rendered him able to maintain sedentary employment.  4/19/2014 Capri, p. 25. 

A VA examination of the Veteran's hearing was conducted in May 2013.  The Veteran reported that this condition had not worsened since 2009.  It was not disabling, and would not prevent him from gaining and maintaining employment.  4/19/2014 Capri, p. 12. 

The summary of the November 2016 opinion states that the Veteran's back and leg conditions prevent him from being in any one position, including sitting, as evidenced by his inability to perform the work of a dispatcher.  He added that the physical limitations alone prevent work at any exertion level.  The Veteran's hearing loss was described as an additional hindrance.  The effects of tinnitus on the Veteran's employability were not discussed.  12/29/2016 Third Party Correspondence, p. 7.  

The Board finds that the criteria for TDIU were not met prior to August 26, 2008.  The Veteran was not precluded from obtaining and maintaining employment by his service connected back disability, hearing loss and tinnitus during this period.  The November 2016 vocational consultant opined that the Veteran's physical disabilities alone would have been sufficient to prevent work at any exertion level.  However, the consultant discussed the impact of not only the Veteran's back disability but his leg disabilities to reach this conclusion.  He states that "his back and leg conditions prevent him from being in any one position, including sitting, as evidenced by his inability to perform the work of a dispatcher."  12/29/2016 Third Party Correspondence, pp. 3, 7.  But service connection for the leg disabilities was not established until 2011, and the impact of this disability may not be considered prior to that date.  The examiner did not provide an opinion regarding the impact of the Veteran's back disability by itself.  

Even if the November 2016 consultant were to provide an opinion that the Veteran's back disability by itself was sufficient to preclude employment prior to August 26, 2008, he would be contradicted by the 2011 and 2013 VA opinions that determined that the Veteran's back disability did not preclude him from gainful employment.  While these opinions were rendered several years after the period in question, there is no evidence that the Veteran's back disability improved during this period.  On the contrary, an increased rating was assigned effective from April 2013.  He would also be contradicted by the Veteran's November 2017 affidavit in which he states he was unable to work due to both his PTSD and back, and not the back by itself.  The Veteran's three service connected disabilities by themselves did not preclude the Veteran from employment prior to August 26, 2008, and entitlement to TDIU on an extraschedular basis for this period is not established. 




DEA Eligibility

For the purposes of educational assistance for dependents under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3501, 3510 (2012); 38 C.F.R. §§ 3.807 (a), 21.3021 (2017).

As a result of the Board's TDIU determination, herein, the Veteran has a total disability rating effective August 26, 2008.  Thus, the general criteria for Chapter 35 eligibility are met since August 26, 2008, but no earlier.  


ORDER

Entitlement to an effective date of August 26, 2008 for TDIU on an extraschedular basis is granted.  

Entitlement to an effective date of August 26, 2008 for basic eligibility for DEA benefits under Chapter 35, Title 38 of the United States Code, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


